DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention as claimed, specifically in combination with: a first field effect transistor having a first control terminal, a first current terminal, and a second current terminal, the first current terminal being electrically connected to the first input terminal, the second current terminal being electrically connected to the second input terminal, the first control terminal receiving a first control signal, and control circuit  configured to generate the first control signal in accordance with a voltage difference between the first voltage signal and the second voltage signal, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2015/0188525 ("Yen") discloses a DC offset cancellation circuit comprising a first current-to-voltage converter (I/V) 410, a second current-to-voltage converter 420, a differential amplifier 450, a processing unit 455, a current digital-to-analog converter (current DAC) 480, and a superposing unit 490, see Fig. 4A.  Yen does not disclose a field effect transistor.
U.S. Patent Publication No. 2019/0052370 ("Pang") discloses a pair of photodetectors 607A and 607B, transimpedance amplifiers (TIAs) 605A and 605B, and gain stage 611, see Fig. 6.  Pang does not disclose a field effect transistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878